Citation Nr: 1010894	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-34 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for PTSD.  In October 
2009, the Veteran testified at a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).

The Veteran contends he has PTSD essentially resulting from 
four different in-service stressor events.  

Service personnel records show that from November 1969 
through October 1970, the Veteran was stationed in Vietnam, 
assigned to the 57th Sig. Co., and his military occupational 
specialty (MOS) was "Wh Veh Mech".  He was transferred to 
Europe from October 1970 through December 1971, assigned to 
Co. D., 54th Engr. Bn., and his MOS was "Wheel Veh 
Mechanic".  Review of his service personnel records does not 
show he was engaged in combat with the enemy, such that the 
provisions of 38 U.S.C.A. § 1154(b) would apply.  The United 
States Court of Appeals for the Federal Circuit has confirmed 
that section 1154(b) requires more than a claimant have 
served in "a combat zone" and does require personal 
participation in combat with the enemy, meaning participating 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Moran v. 
Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  There is no 
doubt that the Veteran's service in Vietnam placed him in the 
overall combat theater of operations.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, that 
may constitute valid support for a diagnosis of PTSD.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  While the Board 
acknowledges his accounts of in-service stressors, since 
there is no objective evidence (or independent corroboration) 
that he was engaged in combat with the enemy, the law 
requires some sort of verification or corroboration of his 
claimed stressors.  Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997).

With regard to in-service stressors, the Veteran first claims 
that in February 1970 he was assigned to be a courier and 
pick up forklift parts in the Saigon area, and, while there, 
he came under sniper fire.  He also claimed he was told not 
to report the incident because he should not have been in 
that area.  Although he has provided specifics regarding this 
stressor event, it appears from the Veteran's own statement 
that verification of this incident is not possible as he 
concedes that a report of this incident was not made.  
Second, he reported that at a Green Beret camp near Bien Hoa 
in 1970 he and a fellow servicemember, J.L., were waiting to 
have a dog spayed and they ended up having to help handle and 
move ARVN soldier body parts.  He claims that after this 
incident, he and J.L. would talk about it and finally J.L. 
"snapped" one day and was given a medical discharge.  The 
Board notes that it is not clear that this type of incident 
is capable of corroboration through any official channels, 
and, moreover, without more specific information regarding 
this incident, a request for verification of this stressor 
from the U. S. Army and Joint Services Records Research 
Center (JSRRC) or other appropriate entity is not warranted.

The third stressor event the Veteran described involved a 
rocket attack on Tay Ninh in late April 1970.  He reported 
that a detail of men from the motor pool in Long Binh, 57th 
Signal Company, were asked to volunteer to go to Tay Ninh and 
Cu Chi to head up a maintenance team to repair and access 
field vehicles and generators for the combat detachments 
attached to the 25th Infantry and 11th Armored Cav.  He 
claimed that his company was attached to the base troops at 
Tay Ninh and the second morning he was there, he was out 
using the bathroom early in the morning when there was 
incoming rocket fire.  He submitted two documents in support 
of this stressor - including what appears to be a cover sheet 
titled "Headquarters MACV, August 1970, Monthly Summary", 
and an excerpt of incidents in military regions 3 and 4, 
dated in July and August.  It is unclear as to the exact 
nature of these records, and whether there may be additional 
records that the Veteran might have which would supplement 
these documents.  He submitted other similar excerpts in 
support of his stressor accounts, and these documents appear 
to be some type of unit history reports, but it remains 
unclear whether the Veteran has submitted all of the excerpts 
that might be in his possession, as the record only contains 
portions of this unit's history.  On remand, he should be 
asked whether he has any additional copies of his unit's 
history, including any cover pages, so that the Board may 
view these documents in toto.  Thereafter, with regard to 
this third stressor event report, an attempt should be made 
(through the appropriate entity) to verify (1) whether the 
Veteran's unit in April 1970 - the motor pool of 57th Sig Co 
(CLS) - was assigned to Tay Ninh to help the combat 
detachments attached to the 25th Infantry and 11th Armored 
Cav, and (2) whether during that time (late April 1970) there 
were any early morning incoming rocket attacks on Tay Ninh.  

Finally, the fourth stressor reported by the Veteran was that 
while he was stationed in Germany, he was assaulted and beat 
up by several black men when he was leaving a bar.  A review 
of the Veteran's service personnel records shows that in 
October 1971 he was stationed in Europe, and a document 
titled, Request for Extension of "School Drop" was signed 
by a commanding officer and revealed that the Veteran had 
been assaulted at the EM Club on post in October 1971, and 
that since that time the unit, Co D, 54th Engr Bn, had been 
affording minimal protection for the Veteran, and that there 
had been further threats overheard concerning the Veteran, 
which had resulted in a feeling of uneasiness in him.  Thus, 
it appears that this reported stressor event has been 
corroborated.

With regard to the issue on appeal, the Board notes that the 
RO fully developed and adjudicated the claim which was filed 
by the Veteran, i.e., seeking service connection for PTSD.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (scope of mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and other information of record).  Thus, based on the 
diagnoses of dysthymia and major depressive disorder in the 
Veteran's VA treatment records dated from 2004 through 2008, 
the Board concludes that this matter must be remanded, in 
part, for consideration of this claim pursuant to the Clemons 
precedent.  Also, the Board notes that the issue on appeal 
has been recharacterized on the first page of this decision 
based on the Clemons case.  

With regard to a current diagnosis of PTSD, a review of VA 
treatment records dated from 2004 through 2008 does not show 
a clear diagnosis of PTSD.  There are several notations of 
rule-out PTSD.  In September 2007, the Veteran's VA 
psychologist opined that he did not meet the criteria for a 
diagnosis of PTSD; however, in April 2008 the Veteran was 
diagnosed with "probable PTSD" by his treating 
psychiatrist.  Additionally, in September 2009, the Veteran's 
wife testified that she was a mental health professional, and 
that in her opinion the Veteran had PTSD related to his 
reported stressor events in service.  Thus, in order to 
reconcile these various opinions and to clarify whether the 
Veteran has a current diagnosis of PTSD, he should be 
scheduled for a VA examination to determine whether he has a 
diagnosis of PTSD based on a verified/corroborated stressor 
event(s).

The Board also notes that the record contains several copies 
of a December 2004 decision by the Social Security 
Administration (SSA), indicating that the Veteran had been 
found to be disabled from work since December 2004. The SSA 
decision indicates that the Veteran was found disabled due to 
hepatitis C and major depressive disorder.  Although the SSA 
decision mentions some of the underlying medical records 
considered, such medical records have not been associated 
with the claims file.  Since SSA records may contain 
information pertinent to the Veteran's claim, such records 
must be secured and associated with the claims file.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the SSA provide copies of 
any and all records upon which the SSA 
based its favorable December 2004 
decision.  If any of those records are 
unavailable, it should be so noted in the 
claims file.

2.  Request that the Veteran provide any 
additional unit history-type records he 
may have - to supplement the excerpts that 
he has already submitted.  Advise him that 
he should submit all related documents so 
that the Board can further determine the 
precise nature of these records.  

3.  Forward a copy of the Veteran's DD 
Form 214, together with his reported 
stressor information, to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), or other appropriate entity) to 
make an attempt at stressor verification.  
Note that the stressor involved a reported 
rocket attack on Tay Ninh in late April 
1970.  The Veteran reported he was part of 
a detail from the motor pool in Long Binh, 
57th Signal Company, that was asked to 
volunteer to go to Tay Ninh and Cu Chi to 
head up a maintenance team to repair and 
access field vehicles and generators for 
the combat detachments attached to the 25th 
Infantry and 11th Armored Cav.  He claimed 
that his company was attached to the base 
troops at Tay Ninh and the second morning 
he was there, he was out using the 
bathroom early in the morning when there 
was incoming rocket fire.  Ask the JSRRC 
to provide any additional information 
which might corroborate this alleged 
stressor, to specifically include whether 
the Veteran's unit in April 1970 - the 
motor pool of 57th Sig Co (CLS) - was 
assigned to Tay Ninh to help the combat 
detachments attached to the 25th Infantry 
and 11th Armored Cav, and whether during 
that time (late April 1970) there were any 
early morning incoming rocket attacks on 
Tay Ninh.  

4.  Schedule the Veteran for a VA 
examination regarding his claim for 
service connection for a psychiatric 
disorder, to include PTSD.  The claims 
folder must be made available to the 
examiner for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  
All indicated tests, if any, should be 
conducted.  

a.  As part of the examination report, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability or greater), that 
the Veteran has PTSD due to a specified 
in-service stressor (these stressors 
should be provided to the VA examiner in 
detail - and should specifically include 
the incident in October 1971 when the 
Veteran was assaulted at the EM Club).  If 
the Veteran has a diagnosis other than 
PTSD, the examiner is requested to express 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability or greater), that 
the Veteran has another mental health 
disorder related to an event, injury, or 
disease in service.  

b.  In rendering any opinions, the 
examiner is requested to attempt to 
reconcile the various mental health 
diagnoses of record (including the opinion 
rendered by the Veteran's wife at the 
hearing in September 2009).  A complete 
rationale must be provided for all 
opinions expressed.  If any requested 
opinions cannot be made without resort to 
mere speculation, the examiner should so 
state and provide an explanation as to why 
that is so.

5.  After the above actions have been 
completed, the Veteran's claim should be 
readjudicated, with consideration of the 
holding in Clemons v. Shinseki, supra.  
If, upon readjudication, any benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time for response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

